               Case 2:20-cv-01004-RSM Document 4 Filed 07/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    JOHN ROBERT DEMOS, JR.,                          CASE NO. C20-1004 RSM

 9                      Petitioner,                    ORDER ADOPTING REPORT AND
                                                       RECOMMENDATION
10           v.

11    WASHINGTON STATE PAROLE
      BOARD, et al.,
12
                        Respondents.
13

14
            This matter is before the Court on a Report and Recommendation (“R&R”) of the
15
     Honorable Brian A. Tsuchida, Chief United States Magistrate Judge. Dkt. #2. That R&R notes
16
     that Petitioner is a bar-order litigant and that a prior order of this Court mandates the “return
17
     without filing of any petition by [Petitioner] that seeks an extraordinary writ pursuant to 28
18
     U.S.C. § 1651, 2253, or 2254, unless accompanied by the filing fee.” Id. at 1 (citing Demos v.
19
     Stanley, MC97-0031-JLW (W.D. Wash. Mar. 13, 1997)). Because Petitioner sought to proceed
20
     in forma pauperis and did not pay the filing fee, Judge Tsuchida advised that the Court should
21
     direct the matter administratively closed, mooting any pending motions. Id. The R&R indicated
22
     that it should be noted “as ready for the District Judge’s immediate consideration on July 1,
23
     2020.” Id. at 2.
24

     ORDER – 1
              Case 2:20-cv-01004-RSM Document 4 Filed 07/13/20 Page 2 of 2



 1          On July 9, 2020, Petitioner filed an “Objection to the 7-1-2020 Report and

 2   Recommendation.” Dkt. #3. Petitioner’s objection, however, merely takes issue with the

 3   possibility that this Order could have been entered before Petitioner had an opportunity to

 4   respond. Id. Though Plaintiff was afforded an opportunity to respond, he has presented no

 5   substantive objections to Judge Tsuchida’s recommendation.

 6          Accordingly, and having considered the Report and Recommendation, Petitioner’s

 7   objections, and the remainder of the record, the Court finds and ORDERS:

 8      1. The Court ADOPTS the Report and Recommendation (Dkt. #2).

 9      2. The Clerk shall administratively CLOSE this matter and STRIKE any pending motions

10          as moot. See Demos v. Stanley, MC97-31-JLW (W.D. Wash. Mar. 13, 1997).

11      3. The Clerk is directed to send copies of this Order to Petitioner and to Judge Tsuchida.

12          Dated this 13th day of July, 2020.

13

14

15                                               A
                                                 RICARDO S. MARTINEZ
16                                               CHIEF UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

     ORDER – 2
